Title: From George Washington to Major General Stirling, 6 October 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord.
            [Fishkill, 6 October 1778]
          
          I have had just now the honor of your letters of the 4th & 5th Inst.
          As we are often obliged to reason on the designs of the enemy from the appearances which come under our own observation and the information of our spies we cannot be too attentive to those thing[s] which may afford us new light. Every minutiæ should have a place in our collection—for things of a seemingly triffling nature when conjoined with others of a more serious cast may lead to very valuable conclusions. The particular kind of forage &c. which the enemy are now amassing in Jersey may have a tendency this way Whether it is long or short—such as is usually stored in their magazines for the winter, or procured as provender in sea voyages. you will endeavour my Lord  to ascertain these matters of information, as well as to collect such further circumstances and facts as may be useful to inform our judgement as to their designs or destination. I am my Lord your Lordships most Obt Sevt.
        